CRAIL, J.
The questions raised on this appeal are these: Does section 580a of the Code of Civil Procedure, relating to the appointment of appraisers in actions for a deficiency judgment, apply (1) to a trust deed executed prior to its effective date, (2) to a power of sale therein contained and *624exercised prior to its effective date, and (3) to an action for a deficiency judgment thereunder instituted prior to its effective date?
The reasoning in Bennett v. Superior Court, 5 Cal. App. (2d) 13 [42 Pac. (2d) 80], leads inevitably to a negative answer to all of these questions.
Judgment affirmed.
Stephens, P. J., concurred.